Citation Nr: 1400729	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  08-18 064	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to restoration of Dependency and Indemnity Compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from September 1942 to July 1945.  The appellant seeks restoration of DIC benefits as the surviving spouse of the Veteran. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a February 2008 determination by the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, which denied the above claim.  


FINDINGS OF FACT

1.  In November 2008, the Board denied the appellant's claim for restoration of DIC benefits.

2.  In March 2011, the Court of Appeals for Veterans Claims ("Court") reversed the Board's November 2008 decision, and remanded the claim for reinstatement of DIC and a determination of the proper effective date.

3.  In July 2012, the United States Court of Appeals for the Federal Circuit ("Federal Circuit") reversed the Court's March 2011 decision, and remanded it with instructions to dismiss the claim as untimely filed.  


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 2008, the RO denied the appellant's claim for restoration of DIC benefits.  The appellant appealed, and in November 2008, the Board denied the claim, after finding that the appellant was not eligible for DIC benefits as the remarried widow of a Veteran as a matter of law.  Citing 38 U.S.C.A. §§ 101(14), 103, 1310, 1311 (West 2002); 38 C.F.R. §§ 3.5, 3.50, 3.55 (2008).  

The appellant appealed the Board's November 2008 denial to the Court.  In March 2011, the Court reversed the Board's November 2008 decision, and remanded the claim for reinstatement of DIC and a determination of the proper effective date.  

The Secretary appealed, and in July 2012, the Federal Circuit reversed the Court's March 2011 decision, and remanded the claim to the Board with instructions to dismiss it as untimely filed.  The Federal Circuit's ruling is now the law of the case and may not be disturbed by the Board.  See Winsett v. Shinseki, 2012-7180, 2013-7043 (Fed. Cir. Jul. 16, 2013)(citing Suel v. Sec'y of Health and Human Servs., 192 F.3d 981, 985 (Fed. Cir. 1999)); VAGCOPPREC 03-2001 (January 22, 2001) (noting that each level of adjudication subsumes the lower).  Given the foregoing, the appeal is dismissed.  


ORDER

The appeal is dismissed.


		
JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals



